UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7502



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDUARDO MEDRANO, a/k/a Benny Hernandez, a/k/a
Edward   Alexis  Medrano,   a/k/a  Bienvenido
Herrera,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CR-97-26, CA-02-50-4)


Submitted:   December 19, 2002            Decided:   January 6, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eduardo Medrano, Appellant Pro Se. Robert Edward Brandenham, II,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Eduardo Medrano seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from a final order denying relief under

this section unless a circuit justice or judge issues a certificate

of appealability.       28 U.S.C. § 2253(c)(1) (2000).          When, as here,

a district court dismisses a § 2255 motion solely on procedural

grounds, a certificate of appealability will not issue unless the

movant can demonstrate both “(1) ‘that jurists of reason would find

it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”       Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473 (2000)), cert.

denied, 122 S. Ct. 318 (2001).             We have reviewed the record and

conclude for the reasons stated by the district court that Medrano

has not made the requisite showing. United States v. Medrano, Nos.

CR-97-26; CA-02-50-4 (E.D. Va. filed Sept. 17, 2002; entered Sept.

18, 2002). Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We dispense with oral argument because the

facts    and   legal    contentions   are    adequately   presented      in   the

materials      before   the   court   and    argument   would    not    aid   the

decisional process.

                                                                       DISMISSED


                                       2